PER CURIAM.
We affirm the appellant’s convictions on charges of attempted manslaughter and attempted burglary of a structure, finding that the asserted error at trial was not preserved for appellate review. See Castor v. State, 365 So.2d 701 (Fla.1978).
However, as the parties agree, the trial judge erred at sentencing by imposing costs upon Minnot, who is indigent. See Arnold v. State, 356 So.2d 862 (Fla. 1st DCA 1978) and authorities cited therein.
Accordingly, judgment of conviction is affirmed, and this cause is remanded solely for correction of sentence. The appellant need not be present for this procedure.
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.